Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
22, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00315-CV
____________
 
IN RE DAVID WAYNE BROOKS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 2, 2004, relator filed a petition for
writ of mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator asks that we compel the trial court
to provide him with his trial court record. 
As the party seeking relief, relator had the burden of
providing this Court with a sufficient record to establish his right to
mandamus relief.  Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992).  Relator
has not provided this court with documentation showing he has requested the
record and the trial court denied the request. 
Thus, relator has not provided us with a record upon which he can
establish his right to mandamus relief.  Id.   
We deny relator=s petition for writ of mandamus.
 
PER CURIAM




 
 
Petition Denied
and Memorandum Opinion filed April 22, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.